  1:20-cv-02727-MGL-SVH      Date Filed 09/03/20   Entry Number 15   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Erik J. Burch,                         )     C/A No.: 1:20-2727-MGL-SVH
                                        )
                    Plaintiff,          )
                                        )
       vs.                              )
                                        )
 Kirkland Reception and                 )
 Evaluation Center Warden Terrie        )          ORDER AND NOTICE
 Wallace, in his individual and         )
 official capacity; Kirkland            )
 Reception and Evaluation Center;       )
 and Kirkland Reception and             )
 Evaluation Center Medical Annex,       )
                                        )
                    Defendants.         )
                                        )

      Erik J. Burch (“Plaintiff”), proceeding pro se and in forma pauperis, filed

this complaint pursuant to 42 U.S.C. § 1983 against Kirkland Reception and

Evaluation Center (“KREC”); KREC Warden Terrie Wallace, in his individual

and official capacity; KREC Medical Annex (collectively “Defendants”),

alleging violations of his constitutional rights. Pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the

undersigned is authorized to review such complaints for relief and submit

findings and recommendations to the district judge.
      1:20-cv-02727-MGL-SVH    Date Filed 09/03/20   Entry Number 15     Page 2 of 6




I.       Factual Background

         Plaintiff alleges on July 1, 2020, he fell when he awoke up in the middle

of the night to use the toilet and slipped on sewage backup in his cell. [ECF No.

10 at 15]. His cellmate alerted the dorm officer that Plaintiff was unconscious

on the floor. Id. He alleges the officers moved him out of his cell and eventually

into a wheelchair and took him to the infirmary. Id. The nurse inspected his

vitals, gave him two Motrin and said he just had a small bump. Id. The

following morning, he was provided more Motrin and told that they would take

him to the medical annex. Id. at 14. Plaintiff alleges he continued to suffer from

blackouts and pain. Id. at 6 On July 7, 2020, he was taken to the doctor around

1:00 p.m., where x-rays were taken. Id. at 14. Plaintiff         seeks      monetary

damages of $250,000. Id. at 6.

II.      Discussion

         A.    Standard of Review

         Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

                                         2
  1:20-cv-02727-MGL-SVH     Date Filed 09/03/20   Entry Number 15   Page 3 of 6




either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

                                       3
  1:20-cv-02727-MGL-SVH      Date Filed 09/03/20   Entry Number 15   Page 4 of 6




v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.     No allegations against Defendants

      Plaintiff’s complaint contains no factual allegations against Warden

Terrie Wallace. To the extent Plaintiff sues Wallace in his capacity as

supervisor, he has failed to state a claim under § 1983. The doctrine of

supervisory liability is generally inapplicable to § 1983 suits, such that an

employer or supervisor is not liable for the acts of his employees, absent an

official policy or custom that results in illegal action. See Monell v. Department

of Social Services, 436 U.S. 658, 694 (1978); Fisher v. Washington Metro. Area

Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir. 1982). The Supreme Court

explains that “[b]ecause vicarious liability is inapplicable to Bivens and § 1983

suits, a plaintiff must plead that each Government-official defendant, through

the official’s own individual actions, has violated the Constitution.” Iqbal, 556

U.S. at 676; see Slakan v. Porter, 737 F.2d 368, 372–74 (4th Cir. 1984) (finding

officials may be held liable for the acts of their subordinates, if the official is

aware of a pervasive, unreasonable risk of harm from a specified source and




                                        4
  1:20-cv-02727-MGL-SVH     Date Filed 09/03/20   Entry Number 15   Page 5 of 6




fails to take corrective action as a result of deliberate indifference or tacit

authorization).

            2.    KREC and KREC Medical Annex

      It is well-settled that only persons may act under color of state law;

therefore, a defendant in a § 1983 action must qualify as a person. See 42

U.S.C. § 1983; Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n.55 (1978)

(noting that for purposes of § 1983, a person includes individuals and bodies

politic and corporate). Courts have held that inanimate objects such as

buildings, facilities, and grounds are not considered a person and do not act

under color of state law. See Nelson v. Lexington Cnty. Det. Ctr., No. 8:10-

2988-JMC, 2011 WL 2066551, at *1 (D.S.C. May 26, 2011) (finding that the

plaintiff failed to establish that the Lexington County Detention Center, “as a

building and not a person, is amenable to suit under § 1983”). In this case,

Plaintiff names KREC and KREC Medical Annex, which are facilities used

primarily to house inmates and treat their medical needs. Because KREC and

KREC Medical Annex are not persons amenable to suit under § 1983, they are

subject to dismissal.

            3.    Negligence

      To the extent Plaintiff claims Defendants have been negligent, his claims

fail. The law is well settled that a claim of negligence is not actionable under

42 U.S.C. § 1983. See Daniels v. Williams, 474 U.S. 327, 335–36 n.3 (1986);

                                      5
  1:20-cv-02727-MGL-SVH     Date Filed 09/03/20   Entry Number 15   Page 6 of 6




Pink v. Lester, 52 F.3d 73 (4th Cir. 1995) (noting that Daniels bars an action

under § 1983 for negligent conduct).

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by September 17, 2020, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



September 3, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       6
